Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to application no. 17/102,300 filed on 11/23/2020. 
Claims 1 – 38 are cancelled.
Claims 39 – 58 are added as new.
Claims 39 – 58 are pending and ready for examination.

Priority
 This application is a continuation of and claims priority to International Patent application no. PCT/CN2019/092934 filed on 06/26/2019.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/23/2020 and 12/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Allowable Subject Matter
Claims 39, 42 – 43, 46 – 47, 50 – 51, 54, 56 and 58 (renumbered 1 – 10) are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Jingyuan Huang on 08/08/2022.

The following claims have been amended.

39.	(Currently Amended) A method for wireless communication, comprising:
	generating, by a wireless device, a scrambled payload, wherein the scrambled payload is generated using an initialization scrambling sequence that includes a Radio Network Temporary Identifier (RNTI), a preamble index, and a cell identifier denoted as n_ID, wherein the initialization scrambling sequence is in part represented by the RNTI and in part represented by             
                p
                r
                e
                a
                m
                b
                l
                e
                _
                i
                n
                d
                e
                x
                ⋅
                
                    
                        2
                    
                    
                        10
                    
                
                +
                n
                _
                I
                D
            
        , wherein the RNTI has a 16-bit length, the preamble index has a 6-bit length, and the cell identifier has a 10-bit length, and wherein the RNTI comprises a Random Access (RA) RNTI for a first message; and 
	transmitting, by the wireless device during a random access procedure, [[a]] the first message to a communication node, the first message including the scrambled payload. 

40.-41.	(Canceled). 

43.	(Currently Amended) A method for wireless communication, comprising; 
	receiving, during a random access procedure, a first message from a wireless device, the first message including a scrambled payload, wherein the scrambled payload is generated using an initialization scrambling sequence that includes an Radio Network Temporary Identifier (RNTI), a preamble index, and a cell identifier denoted as n_ID, wherein the initialization scrambling sequence is in part represented by the RNTI and in part represented by             
                p
                r
                e
                a
                m
                b
                l
                e
                _
                i
                n
                d
                e
                x
                ⋅
                
                    
                        2
                    
                    
                        10
                    
                
                +
                n
                _
                I
                D
            
        , wherein the RNTI has a 16-bit length, the preamble index has a 6-bit length, and the cell identifier has a 10-bit length, and wherein the RNTI comprises a Random Access (RA) RNTI for the first message; and 
	transmitting a random-access downlink transmission to the wireless device in response to receiving the first message. 

44.-45.	(Canceled). 

47.	(Currently Amended) An apparatus for wireless communication comprising a processor that is configured to:
	generate a scrambled payload, wherein the scrambled payload is generated using an initialization scrambling sequence that includes a Radio Network Temporary Identifier (RNTI), a preamble index, and a cell identifier denoted as n_ID, wherein the initialization scrambling sequence is in part represented by the RNTI and in part represented by             
                p
                r
                e
                a
                m
                b
                l
                e
                _
                i
                n
                d
                e
                x
                ⋅
                
                    
                        2
                    
                    
                        10
                    
                
                +
                n
                _
                I
                D
            
        , wherein the RNTI has a 16-bit length, the preamble index has a 6-bit length, and the cell identifier has a 10-bit length, and wherein the RNTI comprises a Random Access (RA) RNTI for a first message; and
	transmit, during a random access procedure, [[a]] the first message to a communication node, the first message including the scrambled payload.

48.-49.	(Canceled). 

51.	(Currently Amended) An apparatus for wireless communication comprising a processor that is configured to:
	receive, during a random access procedure, a first message from a wireless device, the first message including a scrambled payload, wherein the scrambled payload is generated using an initialization scrambling sequence that includes a Radio Network Temporary Identifier (RNTI), a preamble index, and a cell identifier denoted as n_ID, wherein the initialization scrambling sequence is in part represented by the RNTI and in part represented by             
                p
                r
                e
                a
                m
                b
                l
                e
                _
                i
                n
                d
                e
                x
                ⋅
                
                    
                        2
                    
                    
                        10
                    
                
                +
                n
                _
                I
                D
            
        , wherein the RNTI has a 16-bit length, the preamble index has a 6-bit length, and the cell identifier has a 10-bit length, and wherein the RNTI comprises a Random Access (RA) RNTI for the first message; and 
	transmit a random-access downlink transmission to the wireless device in response to receiving the first message.

52.-53.	(Canceled). 

55.	(Canceled). 

57.	(Canceled). 




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Application claims submitted on 12/23/2020 have been fully considered. Detailed search has been conducted for independent claims 39, 43, 47 and 51. Applicant’s submission for independent claims 39, 43, 47 and 51 along with examiner’s amendments have overcome prior arts of record. The prior arts cited in PTO-892 have been found to be the closest prior arts, and the independent claims 39, 43, 47 and 51 are therefore allowable.

The prior art WO 2019/023423 A1 discloses an apparatus to generate payload information, which scrambles physical broadcast channel (PBCH) payload using scrambling sequence to generate scrambled PBCH payload (Abstract and claim 1). The prior art lacks teaching of initialization scrambling sequence, which includes a Radio Network Temporary Identifier (RNTI), a preamble index, and a cell identifier, as recited in independent claims 39, 43, 47 and 51. Further it does not disclose transmitting by a wireless device, during a random access procedure, a first message including the scrambled payload, to a communication node.

The prior art US 2022/0124813 A1 discloses a user equipment (UE) generates a payload of a first message that indicates an identifier (ID) associated with the UE. The UE then transmits the first message to a base station to initiate a random access channel (RACH) procedure (Abstract and Fig.6)  The prior art discloses RA-RNTI and a random access preamble index (¶ [0071]); but it does not teach scrambled payload generated using an initialization scrambling sequence that includes a Radio Network Temporary Identifier (RNTI), a preamble index, ……., as recited in the independent claims.

The prior art US 2022/0086915 A1 discloses methods and apparatus for msg-a transmission in two-step RACH (Title), wherein an initialization scrambling sequence is represented by nRNTI.215+nID (¶ [0112]). Claims 21 and 31 further recite that the scrambling sequence is based on a random access-radio network temporary identifier (RA-RNTI) and the preamble index. Therefore, the prior art discloses the initialization scrambling sequence that includes a Radio Network Temporary Identifier (RNTI), a preamble index, and a cell identifier denoted as n_ID; but does not disclose the initialization scrambling sequence is in part represented by                         
                            p
                            r
                            e
                            a
                            m
                            b
                            l
                            e
                            _
                            i
                            n
                            d
                            e
                            x
                            ⋅
                            
                                
                                    2
                                
                                
                                    10
                                
                            
                            +
                            n
                            _
                            I
                            D
                        
                    , wherein the RNTI has a 16-bit length, the preamble index has a 6-bit length, and the cell identifier has a 10-bit length, as stated in the independent claims.

The prior art US 2019/0320457 A1 discloses initialized scrambling sequence, cell ID and RNTI (¶ [0156]), wherein the initialized sequence satisfies cinit=nRNTI.215+q.214+nID. (¶ [0013]). The prior art does not recite preamble index as part of the initialized scrambling sequence representation, as recited in the independent claims.

The prior art discloses WO 2019/217065 A1 discloses MIB and/or PBCH scrambling sequence which is generated based at least in part on a second scrambling sequence initialization, which is generated using a physical cell identifier plus a predefined value, such as NcellID + 210. (¶ [0112]). Therefore, it does not teach the initialization scrambling sequence is in part represented by the RNTI and in part represented by                         
                            p
                            r
                            e
                            a
                            m
                            b
                            l
                            e
                            _
                            i
                            n
                            d
                            e
                            x
                            ⋅
                            
                                
                                    2
                                
                                
                                    10
                                
                            
                            +
                            n
                            _
                            I
                            D
                        
                    .

The prior arts of record fail to teach a method and an apparatus for generating a scrambled payload using an initialization scrambling sequence that includes a Radio Network Temporary Identifier (RNTI), a preamble index, and a cell identifier, wherein the initialization scrambling sequence is in part represented by the RNTI and in part represented by preamble_index⋅210 +n_ID, wherein n_ID represents cell identifier and the RNTI has a 16-bit length, the preamble index has a 6-bit length, and the cell identifier has a 10-bit length, as substantially described in the independent claims 39, 43, 47 and 51. The claims also state that the RNTI comprises a Random Access (RA) RNTI for a first message. The claims 39 and 47 further describe that the first message is transmitted from a wireless device to a communication node during a random access procedure, wherein the first message including the scrambled payload. The claims 43 and 51 further describe that the first message is received from a wireless device during a random access procedure, wherein the first message including the scrambled payload and a random-access downlink transmission is transmitted to the wireless device in response to receiving the first message.  
The amended limitations in combination of original limitations of the independent claims 39, 43, 47 and 51 are not taught nor suggested by the prior arts of record. The claims are novel in terms of entirety of the claims. Claims 42, 56 depend on claim 39; claims 46, 58 depend on claim 43; claim 50 depends on claim 47; and claim 54 depends on claim 51. Therefore, dependent claims 42, 46, 50, 54, 56 and 58 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474